                  Case NV/2:19-cv-00281 Document 3 Filed 03/19/19 Page 1 of 2
A CERTIFIED TRUE COPY
Laura A. Briggs, Clerk
                                                                                                         FILED
U.S. District Court
Southern District of Indiana                                                                     8:39 am, Mar 19, 2019
                                              UNITED STATES JUDICIAL PANEL
By                                                         on                                     U.S. DISTRICT COURT
                                                                                               SOUTHERN DISTRICT OF INDIANA
                      Deputy Clerk             MULTIDISTRICT LITIGATION
                                                                                                    Laura A. Briggs, Clerk



                 IN RE: COOK MEDICAL, INC., IVC FILTERS
                 MARKETING, SALES PRACTICES AND
                 PRODUCTS LIABILITY LITIGATION                                                           MDL No. 2570



                                                  (SEE ATTACHED SCHEDULE)



                                        CONDITIONAL TRANSFER ORDER (CTO −65)



                On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for
                the Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28
                U.S.C. § 1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 83 additional action(s) have
                been transferred to the Southern District of Indiana. With the consent of that court, all such actions
                have been assigned to the Honorable Richard L. Young.

                It appears that the action(s) on this conditional transfer order involve questions of fact that are
                common to the actions previously transferred to the Southern District of Indiana and assigned to
                Judge Young.

                Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
                Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
                Southern District of Indiana for the reasons stated in the order of October 15, 2014, and, with the
                consent of that court, assigned to the Honorable Richard L. Young.

                This order does not become effective until it is filed in the Office of the Clerk of the United States
                District Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be
                stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
                Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                                       FOR THE PANEL:
                        Mar 19, 2019



                                                                       Jeffery N. Lüthi
                                                                       Clerk of the Panel
        Case NV/2:19-cv-00281 Document 3 Filed 03/19/19 Page 2 of 2




IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                                 MDL No. 2570



                   SCHEDULE CTO−65 − TAG−ALONG ACTIONS



 DIST       DIV.      C.A.NO.      CASE CAPTION


FLORIDA MIDDLE                     SD/IN 1:19-cv-06096-RLY-TAB

  FLM         8       19−00409     Shanabarger v. Cook Incorporated et al

NEVADA                             SD/IN 1:19-cv06097-RLY-TAB
  NV          2       19−00281     Splan v. Cook Medical Incorporated et al
